Exhibit 10.2

TRANSITION AGREEMENT

1. Parties. The parties to this Transition Agreement (the “Agreement”) are Paul
Fletcher (“you”), and Presidio, Inc. (the “Company”).

2. Retirement Transition.

 

  A. Transition Period. Effective as of January 16, 2018, you will cease to hold
the position of Chief Financial Officer. Commencing on January 16, 2018 and
ending on March 31, 2018 (or such later date as mutually agreed between you and
the Company) (the “Transition Period”), you will remain an employee of the
Company with the title of Vice President - Finance and provide advisory and
other transition services as the Chief Executive Officer of the Company
requests. During the Transition Period, the Company will continue to pay your
base salary as in effect as of the date hereof and provide you with continued
coverage under all employee benefit plans of the Company in which you
participate as of the date of this Agreement and you will continue to vest in
your outstanding, unvested Options (defined below). During the Transition
Period, it is expected that you will provide services in excess of 20% of the
average level of your service as an employee of the Company during the 26-month
period prior to January 16, 2018, and accordingly you will not have a separation
from service during the Transition Period.

 

  B. Retirement Date. The parties have mutually agreed that you will retire from
the Company as of March 31, 2018 (or such later date as mutually agreed between
you and the Company) (the “Retirement Date”), and your employment, any role as
an officer or any other role with the Company (or with any direct or indirect
parent, subsidiary or affiliate of the Company) will terminate effective as of
the Retirement Date. All pay and benefits will cease on the Retirement Date. You
shall be paid any days of paid time off (PTO) that were accrued and unused as of
the Retirement Date at the rate of your current base salary, which payment shall
be made in a lump sum in your final regular paycheck. Your current medical and
dental benefits will end on the Retirement Date, after which you may elect
continuation coverage under the Company’s medical and dental plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), subject to
applicable provisions of state and federal law. Except as provided herein, all
other benefits will end on the Retirement Date.

 

  C. Existing Agreements. Your employment agreement with Integrated Solutions
LLC, dated as of September 30, 2010 (the “Employment Agreement”), shall remain
in effect during the Transition Period. You acknowledge and agree that
modifications to the terms and conditions of your employment set forth in this
Agreement do not constitute a Fundamental Change (as defined in your Employment
Agreement). If you resign your employment for any reason or the Company
terminates your employment for Cause under the Employment Agreement, in either
case prior to the Retirement Date, this Agreement shall have no force and effect
and the payments and benefits (if any) to which you may be entitled will be
determined in accordance with the terms of your agreements in effect prior to
the date hereof (including without limitation, your Employment Agreement, the
Option Agreement between you and the Company dated as of March 11, 2015 (the
“Tranche Agreement”) and the Rollover Option Agreement between you and the
Company dated as of February 2, 2015 (the “Rollover Agreement”)).



--------------------------------------------------------------------------------

3. Separation Benefits.

 

  A. Generally. You agree that the Company is providing the separation benefits
set forth in Section 3 in exchange for your promises in this Agreement, and that
you would not otherwise be entitled to the benefits set forth in Sections
3.B.ii, 3.B.iii, 3.C.ii and 3.C.iii below upon your termination of employment
from the Company. Subject to your continued service during the Transition
Period, the Company will provide you with the separation benefits set forth in
this Section 3 upon your retirement from the Company.

 

  B. Cash Payments. Subject to your satisfaction of the Separation Requirements
(defined below), the Company will:

 

  i. Treat your retirement as a termination without “Cause” for purposes of
Section 3(a)(i) of your Employment Agreement and provide you with the benefits
set forth therein at the times specified therein; which for convenience purposes
only is copied immediately below and remains subject to the terms and conditions
of the Employment Agreement:

“(i) Termination Without Cause. In the event Executive’s employment with the
Company is terminated by the Company without Cause (as defined in Section 3(b)
below), Executive shall be entitled to receive (i) any Base Salary, unpaid
expense reimbursements and accrued benefits under the Plans through the
Termination Date, (ii) Executive’s then existing Base Salary for a period of
eighteen (18) months following termination of employment to be paid
semi-annually in advance with payment of the first installment made within 10
days following termination of employment and future payments on each semi-annual
anniversary of termination, (iii) the continuation of company paid medical,
dental and disability benefits provided under the Plans for a period of six
(6) months in the form of Company paid premiums allocable to such coverage on a
monthly basis, with additional monthly cash payments to Executive to the extent
the coverage is taxable to Executive in an amount sufficient to cover any taxes
on the premiums and such additional cash payments, provided, however, that in
the event that under the terms of the Plans the Executive cannot continue to
participate during such six-month term, the Company will coordinate in good
faith with the Executive to provide through COBRA, acquisition of alternative
individual policies or otherwise substantially equivalent coverage for the
Executive on a similar cost basis to the Company and (iv) a bonus in an amount
equal to one (1) times the Bonus from the prior year, provided however, that
such bonus shall be paid pro-rata on a monthly basis during the twelve
(12) months following the termination of employment.”

 

2



--------------------------------------------------------------------------------

; provided that, in lieu of the benefits described in Section 3(a)(i)(iii) of
your Employment Agreement, the Company will pay you an amount in cash equal to
$22,100, which amount shall be paid in a lump sum on the first payroll date
following the 30th day following the Retirement Date;

 

  ii. Pay you an amount, in addition to amounts otherwise payable under your
Employment Agreement for a termination without “Cause” pursuant to Section 3.B.i
above, in cash equal to $83,500, which amount shall be paid in a lump sum on
first payroll date following the 30th day following the Retirement Date; and

 

  iii. Pay you an amount, in addition to amounts otherwise payable under your
Employment Agreement pursuant to Section 3.B.i above, in cash equal to (i) the
amount of the annual bonus in respect of the fiscal year ending June 30, 2018
(“FY 2018”) that you would have earned based on actual performance as determined
by the Compensation Committee of the Company’s Board of Directors following the
completion of FY 2018, multiplied by (ii) 0.747, which amount shall be paid at
such time as bonuses in respect of FY 2018 are paid to actively employed
executives of the Company (without regard to any continued service
requirements).

 

  C. Equity Awards.

 

  i. Outstanding Options. As of the date hereof, you hold options to purchase
shares of the Company’s common stock (the “Options”) as set forth on Annex A,
all of which were granted under the Amended and Restated Presidio, Inc. 2015
Long-Term Incentive Plan (the “Plan”), and are subject to the terms and
conditions of the Plan and the Tranche Agreement and the Rollover Agreement, as
applicable.

 

  ii. Accelerated Vesting. Subject to your satisfaction of the Separation
Requirements, on the 30th day following the Retirement Date, an additional
64,800 of your unvested Tranche A Options (as defined on Annex A) will vest and
become fully exercisable.

 

  iii. Continued Vesting. Subject to your satisfaction of the Separation
Requirements, any unvested Tranche B Options (as defined on Annex A) and
unvested Tranche C Options (as defined on Annex A) will remain outstanding until
the second anniversary of the Retirement Date and will be eligible to vest in
accordance with Section 2 of the Tranche Agreement; in all cases, without regard
to any continued service requirement.

 

  iv.

Exercisability; Termination. Any of the Options that vest on or following the
Retirement Date in accordance with Section 3.C.ii and Section 3.C.iii above
shall remain outstanding and exercisable during the period beginning the
applicable vesting date and ending on the earlier of (1) the 90th day

 

3



--------------------------------------------------------------------------------

  following the applicable vesting date and (2) the last day of the Option Term
(as defined in the Tranche Agreement or the Rollover Agreement, as applicable).
If not exercised in accordance with such applicable agreement by the date set
forth in this Section 3.C.iv, all Options, whether vested or unvested, shall
thereupon terminate and be cancelled without consideration.

4. Separation Requirements. The payments and benefits set forth in Section 3 are
subject to and conditioned upon (i) your execution of the release of claims set
forth in Annex B within the 21 day period following your Retirement Date and
your non-revocation of such release during the seven day period following your
execution of such release and (ii) your execution of, and continued compliance
with, the Form of Non-Competition, Non-Solicitation and Non-Hire Agreement (the
“Non-Competition Agreement”) substantially in the form set forth in Exhibit B to
the Securityholders Agreement (as defined below) (the “Separation
Requirements”).

5. Compliance with Existing Obligations. You will comply with your existing
obligations under the Securityholders Agreement, as amended on March 10, 2017,
which you executed as of February 2, 2015 (the “Securityholders Agreement”). You
will also comply with your obligations under the Non-Competition Agreement, and
you will, in accordance with Section 3(f) of that agreement, sign the
Termination Certificate attached as Exhibit B to that Agreement on the
Retirement Date. You will also make reasonable, good faith efforts to cooperate
with the Company and its subsidiaries and affiliates in any investigation,
litigation or regulatory proceeding relating to any matters that were within the
scope of your employment, by responding to reasonable requests by the Company
and its subsidiaries and affiliates for information and by making yourself
available upon the Company’s reasonable request for interviews or testimony. If
your cooperation requires you to incur expenses, the Company will reimburse you
if you provide appropriate documentation.

6. Return of Company Property and Data. On or prior to the Retirement Date, you
will return all Company documents and data, existing in any format, and all
other property belonging to the Company or any Company Releasee (defined in
Annex B). If you discover additional documents or data of the Company and/or
Company Releasee, you will return such documents and/or data promptly to the
Company.

7. Non-Disparagement. You will neither (i) do or say anything, directly or
indirectly, that knowingly disparages, reflects negatively on, or otherwise
detrimentally affects the Company’s services or those of any other Company
Releasees; nor (ii) otherwise violate your existing non-disparagement
obligations under the Securityholders Agreement.

8. Applicable Law. This Agreement shall be interpreted under federal law if that
law governs, and otherwise under the laws of the State of New York, without
regard to its choice of law provisions. The parties hereto consent to the
exclusive jurisdiction of the Supreme Court of the State of New York, County of
New York as the forum and venue of any and all disputes arising hereunder.

9. Entire Agreement. This Agreement is the complete understanding between you
and the Company. It replaces any other agreements, representations or promises,
written or oral, except that your existing obligations under other agreements
continue as stated above under the heading “Compliance with Existing
Obligations.”

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

PAUL FLETCHER     PRESIDIO, INC. Signature   /s/ Paul Fletcher     By:   /s/
Elliot Brecher Date:   1/16/2018     Title:   Senior Vice President and General
Counsel       Date:   1/16/2018

 

5



--------------------------------------------------------------------------------

ANNEX A

The following Options were outstanding as of the date of this Agreement.

 

     Vested
(#)      Unvested
(#)      Exercise
Price ($)    Expiration
Date     

Applicable Option

Agreement

Tranche A Options

     64,800        97,200 *     5.00      3/11/2025      Tranche Agreement

Tranche B Options

     —          81,000      5.00      3/11/2025      Tranche Agreement

Tranche C Options

     —          81,000      5.00      3/11/2025      Tranche Agreement

Rollover Option

     122,440        —        0.76      10/10/2021      Rollover Agreement

Rollover Option

     4,706        —        0.76      7/15/2021      Rollover Agreement

Rollover Option

     116,646        —        0.76      3/31/2011      Rollover Agreement

 

* Provided that you do not resign your employment for any reason, and that the
Company does not terminate your employment for Cause, in either event prior to
the Retirement Date, 32,400 of your unvested Tranche A Options will vest on
March 11, 2018. Furthermore, in accordance with Section 3.C.ii of this
Agreement, an additional 64,800 of your unvested Tranche A Options will vest on
the 30th day following Retirement Date, which will result in your holding a
total of 162,000 vested Tranche A Options as of the 30th day following the
Retirement Date.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

General Release

 

1. General Release. Pursuant to this General Release (this “Release”), I hereby
release Presidio, Inc. (the “Company”) (and each of its parents, subsidiaries,
affiliates, predecessors, successors and any other entity related to it and all
of its and their past and present directors, officers, employees, agents and
anyone else acting for any of them – all together “Company Releasees”) from all
claims of any type to date, known or unknown, suspected or unsuspected, arising
out of anything to do with my employment, the end of my employment, or any other
matter. This means that, without limitation, I give up all claims for:

 

  A. any pay/compensation/benefits including bonuses, commissions, equity,
expenses, overtime, incentives, insurance, paid/unpaid leave, profit sharing, or
separation pay/benefits;

 

  B. compensatory/emotional/distress damages, punitive or liquidated damages,
attorney fees, costs, interest or penalties;

 

  C. any violation of express or implied employment contracts, covenants,
promises or duties, intellectual property or other proprietary rights;

 

  D. unlawful or tortious conduct such as assault or battery; background check
violations; defamation; detrimental reliance; fiduciary breach; fraud;
indemnification; intentional or negligent infliction of emotional distress;
interference with contractual or other legal rights; invasion of privacy; loss
of consortium; misrepresentation; negligence (including negligent hiring,
retention, or supervision); personal injury; promissory estoppel; public policy
violation; retaliatory discharge; safety violations; posting or records-related
violations; wrongful discharge; or other federal, state or local statutory or
common law matters;

 

  E. discrimination based on age (including Age Discrimination in Employment Act
or “ADEA” claims), ancestry, benefit entitlement, citizenship, color, concerted
activity, disability, ethnicity, gender, genetic information, harassment,
immigration status, income source, jury duty, leave rights, marital status,
military status, national origin, parental status, political affiliation,
protected off-duty conduct, race, religion, retaliation, sexual orientation,
union activity, veteran status, whistleblower activity, other legally protected
status or activity; or any allegation that payment under this Agreement was
affected by any such discrimination; and

 

  F. any participation in any class or collective action against the Company.



--------------------------------------------------------------------------------

2. Exclusions.

 

  A. Notwithstanding the general release of claims in Section 1 hereof, I do not
discharge and release the Company and the Company Releasees from any liability
for claims arising under or relating out of (i) the payments and benefits to
which I am entitled to under Section 3 of my Transition Agreement with the
Company dated January 16, 2018, (ii) any rights to indemnification I may have as
an officer under the bylaws of the Company, applicable law, or any other
agreement between me and the Company or as an insured under any directors’ and
officers’ liability insurance policy now or previously in force, or (iii) any
claims that, as a matter of applicable law, are not waivable.

 

  B. Nothing contained in this Release limits the my ability to file a charge or
complaint with the Equal Employment Opportunity Commission (the “EEOC”). I
retain the right to participate in any such action and to seek any appropriate
non-monetary relief. I retain the right to communicate with the EEOC and
comparable state or local agencies and such communication can be initiated by me
or in response to the government and such right is not limited by any
non-disparagement claims. Notwithstanding the foregoing, I agree to waive any
right to recover monetary damages in any charge, complaint or lawsuit filed by
me or by anyone else on my behalf.

 

  C. For the avoidance of doubt, the provisions of this Release are not intended
to, and shall be interpreted in a manner that does not, limit or restrict me
from exercising any legally protected whistleblower rights (including pursuant
to Rule 21F under the Securities Exchange Act of 1934).

 

3. Time to Consider and Revoke this Agreement. I am aware of the legal effect of
this letter, including the fact that I am releasing all claims I may have
against the Company and the other Company Releasees for, among other things, age
discrimination, including but not limited to age discrimination claims under the
federal ADEA. I acknowledge that I have been given the opportunity to consider
this Agreement for twenty-one (21) days from the date it was delivered to me
before executing it and that I have been advised to consult with an attorney
about its terms. I understand that, for a period of seven (7) days from the date
that I execute this Agreement, I may revoke this Release, provided that I give
signed written notice of my revocation to the Company as follows: to Elliot
Brecher by email at ebrecher@presidio.com, or mail at Presidio, Inc., One Penn
Plaza, Suite 2832, New York, NY 10119. This Agreement shall become effective on
the first day following the expiration of the seven (7)-day revocation period.

 

4. Other Representations. I agree:

 

  A. Specifically subject to Company’s obligations hereunder and under the
Transition Agreement, I have received all pay/compensation/benefits/leave/time
off you are due to date, including for overtime or vacation;

 

  B. I have not suffered any on-the-job injury for which I have not already
filed a claim, and the end of my employment is not related to any such injury;

 

  C. I do not have any pending lawsuits against the Company or any other Company
Releasees;

 

  D. I was advised in writing, by getting a copy of this Agreement, to consult
with an attorney before signing below; and

 

B-2



--------------------------------------------------------------------------------

  E. I am signing this Agreement knowingly and voluntarily intending to be
legally bound hereby, I execute the foregoing release, effective as of the date
set forth in Section 3 hereof.

Acknowledged and Agreed by:

 

 

 

Paul Fletcher

 

B-3